285 P.2d 855 (1955)
NEW STATE ICE COMPANY and New Amsterdam Casualty Company, Petitioners,
v.
Clara B. MORRIS and the State Industrial Commission, Respondents.
No. 35887.
Supreme Court of Oklahoma.
July 5, 1955.
Cheek, Cheek & Cheek, Oklahoma City, for petitioners.
Fred M. Mock, Oklahoma City, Mac Q. Williamson, Atty. Gen., for respondents.
CORN, Justice.
Clara B. Morris, as administratrix of the estate of Herbert I. Morris, obtained an award of $13,500 under the Death Benefits Provision of the Workmen's Compensation Law, 85 Ohio St. 1951 § 1, et seq., and this proceeding was brought by the employer and its insurance carrier to review the award.
The sole question involved is the right of the insurance company to be subrogated to the action against a third-party tort-feasor. During the pendency of this action this question was fully determined in Updike Advertising System, Inc., v. State Industrial Commission, Okl., 282 P.2d *856 759, and the issues decided against the insurance carrier. The syllabus in that case is adopted as the syllabus herein and the award of the State Industrial Commission is sustained.
JOHNSON, C.J., WILLIAMS, V.C.J., and ARNOLD and BLACKBIRD, JJ., concur.
WELCH, DAVISON, HALLEY and JACKSON, JJ., dissent.